Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 Acknowledgement is made of amendment filed 28 March 2022 in which claims 1, 10, and 14-16 are amended.  Claims 1-20 are currently pending and an office action on the merits follows.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “edge-dimming-data converter configured to gradually decrease gray levels of image data” and “edge-dimming-parameter storage configured to store” in claims 2, 3, 6, and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The cited limitations are interpreted as follows based on the specification:
edge-dimming-data converter configured to gradually decrease gray levels of image data – The edge-dimming-data converter 160 may perform an edge-dimming-data-converting operation that generates the output image data ODAT by gradually decreasing the input image data IDAT (e.g., gradually decreasing gray levels of the input image data IDAT) for the display region DR other than the light transmission region LTR as a distance from the center portion CP increases, while not decreasing (e.g., while maintaining) the input image data IDAT for the light transmission region LTR (Figure 1, ¶ [0092]). The edge-dimming-data converter is a data processing circuit.
edge-dimming-parameter storage configured to store -  the panel driver 120 may further include an edge-dimming-parameter storage 170 that stores an edge-dimming-luminance parameter representing a ratio of a luminance of the edge portion EP to a luminance of the center portion CP (Figure 1, ¶ [0095]).  The edge-dimming-parameter storage is a memory in a display controller.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0270841 by An et al. (“An”), in view of U.S. Pub. No. 2020/0310210 by Zhang et al. (“Zhang”), and in further view of U.S. Pub. No. 2020/0111401 by Zhao et al. (“Zhao”).

As to claim 1, An discloses a display device (An, head-mounted display device 100, Figure 1) comprising:
a display panel (An, display panel 210, Figure 2) having a display region, and comprising a light transmission region overlapping an electronic element within an edge portion of the display region (An, FIG. 3A illustrates an example of the display panel 210 which may include a first displaying region 311 and a second displaying region 312. The first displaying region 311 may display a first image (e.g., a left image) for one eye of the user (e.g., for a left eye of the user). The second displaying region 312 may display a second image (e.g., a right image) for the other eye of the user (e.g., for a right eye of the user). Figure 3A, ¶ [0038]); and
a panel driver (An, timing controller 240, scan driver 220, and data driver 230, Figure 2) configured to drive the display panel, and configured to perform an edge-dimming operation that gradually decreases a luminance of an area of the display region excluding the light transmission region from a center portion of the display region to the edge portion of the display region while not decreasing a luminance of the light transmission region (An, Referring to FIG. 13, a thirty-first luminance curve 1310 may represent luminance of an image displayed on the display panel 210 when the display device 10 generates the converted data based on a center of the display panel 210 (e.g., a first area center Y1 and a second area center Y2 of the display panel 210). A thirty-second luminance curve 1320 may represent luminance of an image displayed on the display panel 210 when the display device 100 generates the converted data based on a center of the input image data (e.g., a first image center Y1 and a second image center Y2 of the input image data). Figure 13, ¶ [0121]) (An, the display device 100 may prevent a reduction of luminance being visible for the user by generating the converted data based on the center of the input image data (e.g., a first image center Y1 and a second image center Y2 of the input image data) compared with generating the converted data based on the center of the display panel 210 (e.g., a first area center Y1 and a second area center Y2 of the display panel 210). Thus, the display device 10 may efficiently prevent a reduction of luminance from being visible for the user and reduce power consumption, for example, by the same amount. In addition, the display device 10 may improve the reduction rate of power consumption with reducing luminance, for example, by the same amount (e.g., with reducing luminance at a boundary of the display panel 210 by the same amount), ¶ [0123]). As shown in figure 13 of An, the brightness of the images are gradually decreased based on distance from the center of the display area.
An does not expressly teach
a display panel having a display region, and comprising a light transmission region overlapping an electronic element within an edge portion of the display region,
wherein the area of the display region excluding the light transmission region comprises first pixels, and
wherein the light transmission region comprises second pixels, each of the second pixels comprising a light-transmitting area corresponding to the electronic element.
Zhang teaches a display screen with a display panel having a display region, and comprising a light transmission region (Zhang, color-changing layer 130 is disposed above the display screen 120 for switching between a colorless state and a colored state. Figure 3, ¶ [0029]) overlapping an electronic element within an edge portion of the display region (Zhang, sensor 104, Figure 1), As shown in figure 1 of Zhang, the sensor 104 is in the edge of the display screen 120.
wherein the light transmission region comprises second pixels, each of the second pixels comprising a light-transmitting area corresponding to the electronic element (Zhang, sensor 104, Figure 1) (Zhang, color-changing layer 130 is disposed above the display screen 120 for switching between a colorless state and a colored state. Figure 3, ¶ [0029]). Zhang teaches the colorless state allowing the sensor to operate.
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify An’s display panel to include Zhang’s sensor embedded in the display panel because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Zhang’s sensor embedded in the display panel permits a reduced form factor by overlapping the device components.  This known benefit in Zhang is applicable to An’s display panel as they both share characteristics and capabilities, namely, they are directed to display devices.  Therefore, it would have been recognized that modifying An’s display panel to include Zhang’s sensor embedded in the display panel would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Zhang’s sensor embedded in the display panel in display devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, An, as modified by Zhang, teaches the sensor embedded within the display panel with a color-changing layer to allow the sensor to detect through the display panel.
An, as modified by Zhang, does not expressly teach
wherein the area of the display region excluding the light transmission region comprises first pixels, and
wherein the light transmission region comprises second pixels, each of the second pixels comprising a light-transmitting area corresponding to the electronic element.
	Zhao teaches a display device 
wherein the area of the display region excluding the light transmission region comprises first pixels (Zhao, second display area 320 includes a plurality of second pixels, each second pixel including a first sub-pixel R, a second sub-pixel G1, and a third sub-pixel B, Figure 3, ¶ [0068]), and
wherein the light transmission region comprises second pixels, each of the second pixels comprising a light-transmitting area corresponding to the electronic element (Zhao, In FIG. 3, the pixel ratio of the first pixel density to the second pixel density is 1:4. When same gray scale is displayed, the number of luminescence pixels in the first display area 310 is only ¼ of that in the second display area 320, so the brightness will have difference of the similar ratios, if no adjustment is made, a dark area appears in the display panel 300 in FIG. 3, and the present disclosure achieves the purpose of improving the brightness of the first display area 310 by adopting the form of RG1BG2 in the first display area 310. Figure 3, ¶ [0069]). Zhao continues to teach the dummy pixels A1-A3 which are clear (Zhao, Figure 3).
The combination of An, Zhang, and Zhao teaches the light transmission region with the sensor, or Zhang, having a display area with reduced pixel count as in the first display area 310, of Zhao, in order to allow the sensor to properly operate.
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhang’s color changing layer to include Zhao’s two display areas with different pixel density because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Zhang’s color changing layer and Zhao’s two display areas with different pixel density perform the same general and predictable function, the predictable function being providing a display area in a display device. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Zhang’s color changing layer by replacing it with Zhao’s two display areas with different pixel density. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Thus, An, as modified by Zhang and Zhao, teaches a first and second display area wherein one display area has less pixel density to allow for a sensor to operate through that display area.
As to claim 2, An, as modified by Zhang and Zhao, teaches the display device wherein the panel driver comprises an edge-dimming-data converter configured to gradually decrease gray levels of image data for the area of the display region as a distance from the center portion increases, and configured to maintain image data for the light transmission region (An, the data driver 230 may generate a first data signal based on first sub image data (e.g., data corresponding to the first central region Z1) and may generate a second data signal based on second sub image data (e.g., data corresponding to the first peripheral region Z2). A second maximum value (or a second maximum grayscale voltage) of the second data signal may be less (or lower) than a first maximum value (or a first maximum grayscale voltage) of the first data signal. For example, the data driver 230 may include a first gamma block corresponding to (or to generate grayscale voltages for data corresponding to) the first central region Z1 and a second gamma block corresponding to (or to generate grayscale voltages for data corresponding to) the first peripheral region Z2. The data driver 230 may generate the first data signal using the first gamma block and may generate the second data signal using the second gamma block. Figure 2, ¶ [0052]).
As to claim 3, An, as modified by Zhang and Zhao, teaches the display device wherein the panel driver further comprises:
an edge-dimming-parameter storage (An, first gamma block 921 and second gamma block 922, Figure 9) configured to store an edge-dimming-luminance parameter representing a ratio of a luminance of the edge portion to a luminance of the center portion (An, Referring to FIG. 13, a thirty-first luminance curve 1310 may represent luminance of an image displayed on the display panel 210 when the display device 10 generates the converted data based on a center of the display panel 210 (e.g., a first area center Y1 and a second area center Y2 of the display panel 210). A thirty-second luminance curve 1320 may represent luminance of an image displayed on the display panel 210 when the display device 100 generates the converted data based on a center of the input image data (e.g., a first image center Y1 and a second image center Y2 of the input image data). Figure 13, ¶ [0121]), and
wherein the edge-dimming-data converter is configured to decrease the gray levels of the image data based on the edge-dimming-luminance parameter stored in the edge-dimming-parameter storage (An, the data driver 230 may generate a first data signal based on first sub image data (e.g., data corresponding to the first central region Z1) and may generate a second data signal based on second sub image data (e.g., data corresponding to the first peripheral region Z2). A second maximum value (or a second maximum grayscale voltage) of the second data signal may be less (or lower) than a first maximum value (or a first maximum grayscale voltage) of the first data signal. For example, the data driver 230 may include a first gamma block corresponding to (or to generate grayscale voltages for data corresponding to) the first central region Z1 and a second gamma block corresponding to (or to generate grayscale voltages for data corresponding to) the first peripheral region Z2. The data driver 230 may generate the first data signal using the first gamma block and may generate the second data signal using the second gamma block. Figure 2, ¶ [0052]) (An, Referring to FIGS. 9 and 10, a first scan signal SCAN_A may be provided to the display panel 210 to control output the data signal (e.g., the second data signal) to only the first peripheral region Z2. The data driver 230 may provide the second data signal to the display panel using the second gamma register 912 and the second gamma block 922. For example, the data driver 230 may provide the second data signal to all output buffers AMP using the second gamma register 912 and the second gamma block 922, and the pixel PX in the first peripheral region Z2 may emit light based on the second data signal based on the first scan signal SCAN_A. Figures 9 and 10, ¶ [0111]). 
As to claim 5, An, as modified by Zhang and Zhao, teaches the display device wherein the panel driver is further configured to perform a light-transmission-region-compensation operation to increase the luminance of the light transmission region (An, Referring to FIG. 13, a thirty-first luminance curve 1310 may represent luminance of an image displayed on the display panel 210 when the display device 10 generates the converted data based on a center of the display panel 210 (e.g., a first area center Y1 and a second area center Y2 of the display panel 210). A thirty-second luminance curve 1320 may represent luminance of an image displayed on the display panel 210 when the display device 100 generates the converted data based on a center of the input image data (e.g., a first image center Y1 and a second image center Y2 of the input image data). Figure 13, ¶ [0121]). As shown in figure 13 of An, the center of light transmission region has the greatest brightness.
As to claim 6, An, as modified by Zhang and Zhao, teaches the display device wherein the panel driver comprises an edge-dimming-data converter configured to gradually decrease gray levels of image data for the area of the display region as a distance from the center portion increases, and to increase gray levels of image data for the light transmission region (An, the data driver 230 may generate a first data signal based on first sub image data (e.g., data corresponding to the first central region Z1) and may generate a second data signal based on second sub image data (e.g., data corresponding to the first peripheral region Z2). A second maximum value (or a second maximum grayscale voltage) of the second data signal may be less (or lower) than a first maximum value (or a first maximum grayscale voltage) of the first data signal. For example, the data driver 230 may include a first gamma block corresponding to (or to generate grayscale voltages for data corresponding to) the first central region Z1 and a second gamma block corresponding to (or to generate grayscale voltages for data corresponding to) the first peripheral region Z2. The data driver 230 may generate the first data signal using the first gamma block and may generate the second data signal using the second gamma block. Figure 2, ¶ [0052]).
As to claim 7, An, as modified by Zhang and Zhao, teaches the display device wherein the panel driver further comprises an edge-dimming-parameter storage (An, first gamma block 921 and second gamma block 922, Figure 9) configured to store an edge-dimming-luminance parameter representing a ratio of a luminance of the edge portion to a luminance of the center portion, and configured to store a light-transmission-region-compensation parameter representing a luminance-increasing rate of the light transmission region (An, Referring to FIG. 13, a thirty-first luminance curve 1310 may represent luminance of an image displayed on the display panel 210 when the display device 10 generates the converted data based on a center of the display panel 210 (e.g., a first area center Y1 and a second area center Y2 of the display panel 210). A thirty-second luminance curve 1320 may represent luminance of an image displayed on the display panel 210 when the display device 100 generates the converted data based on a center of the input image data (e.g., a first image center Y1 and a second image center Y2 of the input image data). Figure 13, ¶ [0121]), and
wherein the edge-dimming-data converter is configured to decrease the gray levels of the image data for the area of the display region based on the edge-dimming-luminance parameter, and is configured to increase the gray levels of the image data for the light transmission region based on the light-transmission-region-compensation parameter (An, the data driver 230 may generate a first data signal based on first sub image data (e.g., data corresponding to the first central region Z1) and may generate a second data signal based on second sub image data (e.g., data corresponding to the first peripheral region Z2). A second maximum value (or a second maximum grayscale voltage) of the second data signal may be less (or lower) than a first maximum value (or a first maximum grayscale voltage) of the first data signal. For example, the data driver 230 may include a first gamma block corresponding to (or to generate grayscale voltages for data corresponding to) the first central region Z1 and a second gamma block corresponding to (or to generate grayscale voltages for data corresponding to) the first peripheral region Z2. The data driver 230 may generate the first data signal using the first gamma block and may generate the second data signal using the second gamma block. Figure 2, ¶ [0052]) (An, Referring to FIGS. 9 and 10, a first scan signal SCAN_A may be provided to the display panel 210 to control output the data signal (e.g., the second data signal) to only the first peripheral region Z2. The data driver 230 may provide the second data signal to the display panel using the second gamma register 912 and the second gamma block 922. For example, the data driver 230 may provide the second data signal to all output buffers AMP using the second gamma register 912 and the second gamma block 922, and the pixel PX in the first peripheral region Z2 may emit light based on the second data signal based on the first scan signal SCAN_A. Figures 9 and 10, ¶ [0111]). 
As to claim 9, An, as modified by Zhang and Zhao, teaches the display device wherein a resolution of the light transmission region is equal to a resolution of the area of the display region. When the edges of the display panel is not dimmed, the light transmission region resolution equals the display panel display region.
As to claim 10, An, as modified by Zhang, and Zhao, teaches the display device wherein each of the first pixels comprises first light-emitting regions configured to emit lights having different colors (Zhao, second display area 320 includes a plurality of second pixels, each second pixel including a first sub-pixel R, a second sub-pixel G1, and a third sub-pixel B, Figure 3, ¶ [0068]), 
 wherein each of the second pixels comprises second light-emitting regions configured to emit lights having the different colors (Zhao, In FIG. 3, the pixel ratio of the first pixel density to the second pixel density is 1:4. When same gray scale is displayed, the number of luminescence pixels in the first display area 310 is only ¼ of that in the second display area 320, so the brightness will have difference of the similar ratios, if no adjustment is made, a dark area appears in the display panel 300 in FIG. 3, and the present disclosure achieves the purpose of improving the brightness of the first display area 310 by adopting the form of RG1BG2 in the first display area 310. Figure 3, ¶ [0069]), As shown in figure 3 of Zhao, the first pixel A4 in the first display area 310 presents 3 different colors.
wherein the light-transmitting areas are configured to transmit external light such that the external light reaches the electronic element (Zhang, sensor 104, Figure 1).  Zhao continues to teach the dummy pixels A1-A3 which are clear and allow light to pass through (Zhao, Figure 3). In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 11, An, as modified by Zhang, and Zhao, teaches the display device wherein a size of the second light-emitting regions is smaller than a size of the first light-emitting regions. As shown in figure 9 of An, the first light-emitting region is the center pixel region and the second light-emitting regions are the side pixel regions which are smaller than the center pixel region.
As to claim 12, An, as modified by Zhang and Zhao, teaches the display device wherein a resolution of the light transmission region is less than a resolution of the area of the display region. As shown in figure 3A of An, the light transmission region, the area inside the dim black region of the display panel 210, is less than a resolution of the entire display area of the display panel 210.
As to claim 13, An, as modified by Zhang and Zhao, teaches the display device wherein N first pixels are in the area of the display region, N being an integer that is greater than 0, and
wherein M second pixels are in the area of the light transmission region, M being an integer that is greater than 0 and less than N. As shown in figures 2 and 3A of An, the pixels PX in the display panel 210 are greater than 0 and the pixels in the light transmission region, the area inside the dim black region of the display panel 210 in figure 3A, is less than the pixels PN of the display panel 210 and greater than 0.
As to claim 14, An, as modified by Zhang and Zhao, teaches the display device further comprising a light-transmitting area for transmitting external light in the light transmission region such that the external light reaches the electronic element (Zhang, sensor 104, Figure 1) (Zhao, In FIG. 3, the pixel ratio of the first pixel density to the second pixel density is 1:4. When same gray scale is displayed, the number of luminescence pixels in the first display area 310 is only ¼ of that in the second display area 320, so the brightness will have difference of the similar ratios, if no adjustment is made, a dark area appears in the display panel 300 in FIG. 3, and the present disclosure achieves the purpose of improving the brightness of the first display area 310 by adopting the form of RG1BG2 in the first display area 310. Figure 3, ¶ [0069]). Zhao continues to teach the dummy pixels A1-A3 which are clear and allow light to pass through (Zhao, Figure 3). In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 15, An, as modified by Zhang and Zhao, teaches the display device wherein the first pixels and the second pixels are arranged in an RGBG structure (Zhao, In FIG. 3, the pixel ratio of the first pixel density to the second pixel density is 1:4. When same gray scale is displayed, the number of luminescence pixels in the first display area 310 is only ¼ of that in the second display area 320, so the brightness will have difference of the similar ratios, if no adjustment is made, a dark area appears in the display panel 300 in FIG. 3, and the present disclosure achieves the purpose of improving the brightness of the first display area 310 by adopting the form of RG1BG2 in the first display area 310. Figure 3, ¶ [0069]). In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 16, An discloses an electronic device (An, head-mounted display device 100, Figure 1), comprising:
a display device (An, head-mounted display device 100, Figure 1) comprising a display panel (An, display panel 210, Figure 2) having a display region and a light transmission region within an edge portion of the display region (An, FIG. 3A illustrates an example of the display panel 210 which may include a first displaying region 311 and a second displaying region 312. The first displaying region 311 may display a first image (e.g., a left image) for one eye of the user (e.g., for a left eye of the user). The second displaying region 312 may display a second image (e.g., a right image) for the other eye of the user (e.g., for a right eye of the user). Figure 3A, ¶ [0038]), and a panel driver (An, timing controller 240, scan driver 220, and data driver 230, Figure 2) configured to drive the display panel; and
wherein the panel driver is configured to perform an edge-dimming operation that gradually decreases a luminance of an area of the display region from a center portion of the display region to the edge portion of the display region while maintaining a luminance of the light transmission region (An, Referring to FIG. 13, a thirty-first luminance curve 1310 may represent luminance of an image displayed on the display panel 210 when the display device 10 generates the converted data based on a center of the display panel 210 (e.g., a first area center Y1 and a second area center Y2 of the display panel 210). A thirty-second luminance curve 1320 may represent luminance of an image displayed on the display panel 210 when the display device 100 generates the converted data based on a center of the input image data (e.g., a first image center Y1 and a second image center Y2 of the input image data). Figure 13, ¶ [0121]) (An, the display device 100 may prevent a reduction of luminance being visible for the user by generating the converted data based on the center of the input image data (e.g., a first image center Y1 and a second image center Y2 of the input image data) compared with generating the converted data based on the center of the display panel 210 (e.g., a first area center Y1 and a second area center Y2 of the display panel 210). Thus, the display device 10 may efficiently prevent a reduction of luminance from being visible for the user and reduce power consumption, for example, by the same amount. In addition, the display device 10 may improve the reduction rate of power consumption with reducing luminance, for example, by the same amount (e.g., with reducing luminance at a boundary of the display panel 210 by the same amount), ¶ [0123]). As shown in figure 13 of An, the brightness of the images are gradually decreased based on distance from the center of the display area.
An does not expressly teach
an electronic element overlapping the light transmission region,
wherein the area of the display region excluding the light transmission region comprises first pixels, and
wherein the light transmission region comprises second pixels, each of the second pixels comprising a light-transmitting area corresponding to the electronic element.
Zhang teaches a display screen with an electronic element (Zhang, sensor 104, Figure 1) overlapping the light transmission region (Zhang, color-changing layer 130 is disposed above the display screen 120 for switching between a colorless state and a colored state. Figure 3, ¶ [0029]) overlapping an electronic element within an edge portion of the display region,
wherein the light transmission region comprises second pixels, each of the second pixels comprising a light-transmitting area corresponding to the electronic element (Zhang, sensor 104, Figure 1) (Zhang, color-changing layer 130 is disposed above the display screen 120 for switching between a colorless state and a colored state. Figure 3, ¶ [0029]). Zhang teaches the colorless state allowing the sensor to operate.
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify An’s display panel to include Zhang’s sensor embedded in the display panel because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Zhang’s sensor embedded in the display panel permits a reduced form factor by overlapping the device components.  This known benefit in Zhang is applicable to An’s display panel as they both share characteristics and capabilities, namely, they are directed to display devices.  Therefore, it would have been recognized that modifying An’s display panel to include Zhang’s sensor embedded in the display panel would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Zhang’s sensor embedded in the display panel in display devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, An, as modified by Zhang, teaches the sensor embedded within the display panel with a color-changing layer to allow the sensor to detect through the display panel.
An, as modified by Zhang, does not expressly teach
wherein the area of the display region excluding the light transmission region comprises first pixels, and
wherein the light transmission region comprises second pixels, each of the second pixels comprising a light-transmitting area corresponding to the electronic element.
	Zhao teaches a display device 
wherein the area of the display region excluding the light transmission region comprises first pixels (Zhao, second display area 320 includes a plurality of second pixels, each second pixel including a first sub-pixel R, a second sub-pixel G1, and a third sub-pixel B, Figure 3, ¶ [0068]), and
wherein the light transmission region comprises second pixels, each of the second pixels comprising a light-transmitting area corresponding to the electronic element (Zhao, In FIG. 3, the pixel ratio of the first pixel density to the second pixel density is 1:4. When same gray scale is displayed, the number of luminescence pixels in the first display area 310 is only ¼ of that in the second display area 320, so the brightness will have difference of the similar ratios, if no adjustment is made, a dark area appears in the display panel 300 in FIG. 3, and the present disclosure achieves the purpose of improving the brightness of the first display area 310 by adopting the form of RG1BG2 in the first display area 310. Figure 3, ¶ [0069]). Zhao continues to teach the dummy pixels A1-A3 which are clear (Zhao, Figure 3).
The combination of An, Zhang, and Zhao teaches the light transmission region with the sensor, or Zhang, having a display area with reduced pixel count as in the first display area 310, of Zhao, in order to allow the sensor to properly operate.
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhang’s color changing layer to include Zhao’s two display areas with different pixel density because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Zhang’s color changing layer and Zhao’s two display areas with different pixel density perform the same general and predictable function, the predictable function being providing a display area in a display device. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Zhang’s color changing layer by replacing it with Zhao’s two display areas with different pixel density. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Thus, An, as modified by Zhang and Zhao, teaches a first and second display area wherein one display area has less pixel density to allow for a sensor to operate through that display area.
As to claim 17, An, as modified by Zhang and Zhao, teaches the electronic device wherein the electronic element comprises a camera module (Zhang, sensor 104, Figure 1)(Zhang, the sensor 104 is a photosensitive sensor, which is a sensor 104 that operates with light. The photosensitive sensor includes at least one of a camera 104, an ambient light sensor 104, a distance sensor 104, or a light fingerprint sensor 104. ¶ [0030]). In addition, the motivation used is the same as in the rejection of claim 16.
As to claim 18, An, as modified by Zhang and Zhao, teaches the electronic device wherein the electronic element comprises a face recognition sensor module, a proximity sensor module (Zhang, sensor 104, Figure 1)(Zhang, the sensor 104 is a photosensitive sensor, which is a sensor 104 that operates with light. The photosensitive sensor includes at least one of… a distance sensor 104... ¶ [0030]) or a motion sensor module. In addition, the motivation used is the same as in the rejection of claim 16.
As to claim 19, An, as modified by Zhang and Zhao, teaches the electronic device wherein the electronic device comprises a laptop computer (An, The display device may be in, for example, a television, a computer monitor, a laptop, a digital camera, a cellular phone, a smart phone, a personal digital assistant, a portable multimedia player, an MP3 player, a navigation system, and a video phone. ¶ [0128]).
As to claim 20, An, as modified by Zhang and Zhao, teaches the electronic device wherein the electronic device comprises a smart phone or a tablet computer (An, The display device may be in, for example, a television, a computer monitor, a laptop, a digital camera, a cellular phone, a smart phone, a personal digital assistant, a portable multimedia player, an MP3 player, a navigation system, and a video phone. ¶ [0128]). 

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0270841 by An et al. (“An”), in view of U.S. Pub. No. 2020/0310210 by Zhang et al. (“Zhang”), in further view of U.S. Pub. No. 2020/0111401 by Zhao et al. (“Zhao”), and in further view of U.S. Pub. No. 2018/0005606 by Mori (“Mori”).

As to claim 4, An, as modified by Zhang, and Zhao, does not expressly disclose the display device wherein the edge-dimming-luminance parameter stored in the edge-dimming-parameter storage is configured to be changed by a user setting.
Mori teaches a display device wherein the edge-dimming-luminance parameter stored in the edge-dimming-parameter storage is configured to be changed by a user setting (Mori, FIG. 7 schematically shows the states in which the edge blending processing has been applied to left and right overlapping areas 610a and 610b after a local menu is superimposed as an OSD screen. In 7A, as the overlapping area 610a is set to include a display area of a local menu 620, a part of the local menu 620 has been made invisible by the edge blending processing applied to the overlapping area 610a. Figure 7, ¶ [0092]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify An’s edge dimming to include Mori’s edge blending user controlled menu because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Mori’s edge blending user controlled menu permits user control of the display dimming settings.  This known benefit in Mori is applicable to An’s edge dimming as they both share characteristics and capabilities, namely, they are directed to display devices.  Therefore, it would have been recognized that modifying An’s edge dimming to include Mori’s edge blending user controlled menu would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Mori’s edge blending user controlled menu in display devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, An, as modified by Zhang, Zhao, and Mori, discloses the user controlled menu for the edge dimming settings.
As to claim 8, An, as modified by Zhang and Zhao, does not expressly disclose the display device wherein the edge-dimming-luminance parameter and the light-transmission-region-compensation parameter are configured to be changed by a user setting.
Mori teaches a display device wherein the edge-dimming-luminance parameter and the light-transmission-region-compensation parameter are configured to be changed by a user setting (Mori, FIG. 7 schematically shows the states in which the edge blending processing has been applied to left and right overlapping areas 610a and 610b after a local menu is superimposed as an OSD screen. In 7A, as the overlapping area 610a is set to include a display area of a local menu 620, a part of the local menu 620 has been made invisible by the edge blending processing applied to the overlapping area 610a. Figure 7, ¶ [0092]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify An’s edge dimming to include Mori’s edge blending user controlled menu because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Mori’s edge blending user controlled menu permits user control of the display dimming settings.  This known benefit in Mori is applicable to An’s edge dimming as they both share characteristics and capabilities, namely, they are directed to display devices.  Therefore, it would have been recognized that modifying An’s edge dimming to include Mori’s edge blending user controlled menu would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Mori’s edge blending user controlled menu in display devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, An, as modified by Zhang, Zhao, and Mori, discloses the user controlled menu for the edge dimming settings.


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

As to the prior 35 USC 112b rejection of claim 15, this rejection is withdrawn due to the correcting amendments.

Applicant’s representative asserts on pages 8 and 9 of remarks, the 35 USC 112f interpretation is improper as the claims do not recite the terms “means” or step” and that the cited limitations would be understood by persons of ordinary skill in the are to have a sufficiently definite meaning as the name for the structure.
The Office respectfully disagrees with this assertion and maintains the 35 USC 112f interpretation of the limitations “edge-dimming-data converter configured to gradually decrease gray levels of image data” and “edge-dimming-parameter storage configured to store”. These limitations are claimed as a placeholder term, such as converter or storage, which is then “configured to” perform some action. These terms are defined by a function and are not provided sufficient structure in order to properly determine the component.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Pub. No. 2019/0252475 by Sung et al. teaches a display device with a camera module overlapping with the display panel.

U.S. Pub. No. 2012/0200485 by Uchibe teaches a liquid crystal display device which gradually reduces the brightness in the peripheral region of the display area.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/           Primary Examiner, Art Unit 2691